Mr. President, please accept my congratulations on your election to the high post of President of the thirty-sixth session of the General Assembly and my wishes for success in your responsible work.
44.	Allow me also to congratulate the representatives of Vanuatu and Belize on the admission of their States to membership of the United Nations.
45.	The current session of the General Assembly is taking place in an extremely complicated international situation, characterized by a dangerous intensification of tension in the world. The question now is in which direction humanity will proceed: whether along the road to easing tension, maintaining and further developing detente and strengthening international peace and security; or along the road to militarism and confrontation, which would lead to a devastating nuclear catastrophe. That situation predicates a special role for the United Nations, whose basic task is to serve as an effective instrument for ensuring peaceful coexistence and cooperation among States.
46.	The causes for the aggravation of the international situation are the actions of militaristic circles of the United States, which have resurrected their claims to world supremacy and have stated their intention to resolve world problems from a position of strength. They are now attempting to upset the established strategic balance, to obtain military superiority over the countries of the socialist community and to acquire dominating positions on a global scale.
47.	In order to conceal their adventurist intentions they are whipping up a slanderous campaign about the myth of the so-called Soviet military threat and encouraging distrust and hostile attitudes towards the socialist countries. At the same time they are continuing their unprecedented military buildup and provoking a new round of the arms race. With the decision to deploy new American medium range nuclear missiles in Western Europe and to produce the neutron weapon, which is designed chiefly for Europe, the old continent has been assigned the fate of being the theater of a devastating nuclear war.
48.	The United States is increasing its military presence in various parts of the world. Entire regions, thousands of kilometers away from the United States, are declared "spheres of vital American interests". A rapid deployment force has been created, existing military bases are being enlarged and modernized and new ones are being built. The disarmament talks are being stalled and existing agreements in that field are being undermined. The doctrine of the possibility of waging a limited nuclear war is extremely dangerous in that respect.
49.	Certain circles in the United States are doing everything possible to involve their allies in the North Atlantic Treaty Organization [NATO] in carrying out their own militaristic plans.
50.	The imperialist forces are attempting to raise barriers to halt the progressive changes in a number of States in Asia, Africa and Latin America, pursuing a policy of blackmail and provocation, interfering in their internal affairs and threatening to use force. They openly support reactionary dictatorship regimes, which conduct a policy of mass terror against their own peoples. The forces of imperialism are doing everything possible to check the liberation struggle of peoples; they take the liberty of describing national liberation movements as international terrorism and, under the guise of combating terrorism, they are trying to stifle the legitimate aspirations of peoples to freedom, independence and social progress.
51.	Of course, the aggressive policy of imperialism cannot bring about a peaceful, just and lasting settlement of the existing conflicts. On the contrary, it exacerbates them and creates new crises and new hotbeds of tension.
52.	An unseemly role in that dangerous game is being played by the Peking hegemonists, who are entering into open military and political collusion with the most reactionary forces of imperialism.
53.	Those are only a few of the most substantive aspects of the present situation, which is cause for concern and anxiety on our part. However, we believe that there are no grounds for pessimism. The situation is indeed complex, but not hopeless. Besides those forces which have worsened the international situation, there exist certain factors in the world which continue to exert a stabilizing influence upon international developments and which contribute to the maintenance of peace and actively counteract the danger of war. The most powerful of those factors is the will of millions of people who are vitally interested in preserving the life and peaceful future of the present and succeeding generations.
54.	A way out of the present complicated situation would be to hold a wide-ranging and frank dialog on all contentious issues of international relations, based on the principles of equality, equal security and mutual respect for the interests involved. We are deeply convinced that there is no problem which cannot be solved through negotiations,
55.	As Todor Zhivkov, the General Secretary of the Central Committee of the Bulgarian Communist Party and President of the State Council of the People's Republic of Bulgaria, stated recently:
". . . what we need now is a dialog, not confrontation; a dialog between the USSR and the United States; a dialog between the East and the West; a dialog between States, parties, politicians and nations; a dialog seeking ways of preventing war, safeguarding peace and promoting detente, cooperation and disarmament."
56.	A sound basis for such a dialog is to be found in the Program for Peace adopted by the twenty-sixth Congress of the Communist Party of the Soviet Union, the peaceful initiatives put forward by the Soviet Union, the proposals made by States parties to the Warsaw Treaty and the constructive ideas formulated at the Crimea meetings of the heads of the countries of the socialist community. Such is also the essence of the concrete proposals set forth by the twelfth Congress of the Bulgarian Communist Party.
57.	The acceleration of the arms race and the constant increase of expenditures on the production of weapons of mass destruction have reached such dimensions as to render very real the threat of a world catastrophe. The elimination of that threat is the cardinal problem which must be solved by States and by Government leaders as well as by the international community, which is becoming increasingly aware of the aggressive and inhuman nature of the present policy of the forces of militarism and is ever more resolutely protesting against it. The protest movement in Europe has become particularly widespread. The European nations categorically oppose turning our continent into an arena for a devastating nuclear war.
58.	Naturally, the People's Republic of Bulgaria, as a European country, is vitally interested in preventing that danger. We call for a successful conclusion to the Madrid meeting and for the convening of a conference on military detente and disarmament in Europe. Significant possibilities for progress in the field of military detente are provided by the readiness of the Soviet Union to have confidence-building measures extend over the entire European territory of the country, provided that the Western States also agree correspondingly to extend their zone of confidence-building measures. Creating nuclear-weapon free zones on the European continent and turning the Mediterranean into a region of lasting peace and cooperation could also be a substantial contribution to strengthening security throughout the world.
59.	The implementation of the NATO decision to station new American medium-range missiles in Western Europe will upset the present military balance not only from a tactical but also from a strategic point of view. When speaking about balance, we must not forget the forward based American nuclear weapons as well as those nuclear weapons deployed aboard airplanes and aircraft carriers. That is why we have repeatedly called for immediate negotiations to limit nuclear weapons in Europe, and we welcome the agreement reached a few days ago between the Soviet Union and the United States to begin such negotiations.
60.	The new neutron menace must be nipped in the bud. We resolutely support the complete prohibition of that barbaric weapon.
61.	The socialist countries are making every effort to achieve specific results at the Vienna talks for the reduction of armed forces and armaments in Central Europe. To that end, it is necessary for the Western States to abandon their nonconstructive approach and to show political willingness so that progress can be made at those negotiations.
62.	The continuation of the SALT process is also an urgent necessity, dictated by the interests not only of the Soviet Union and the United States, but indeed those of all countries of the world.
63.	The call by the Soviet Union for a restraint in the field of strategic armaments and for the continuation of talks on their limitation, while preserving everything positive reached in that field thus far, is specifically designed to serve that purpose.
64.	The People's Republic of Bulgaria is of the opinion that among the multitude of disarmament issues the problem of nuclear disarmament is of paramount importance. To arrive at a radical solution of the problem, it is necessary immediately to begin talks on the termination of the manufacture of all types of nuclear weapons and the gradual reduction of their stocks until they are completely eliminated. At the same time, however, it is necessary to continue those efforts aimed at the final removal of the danger of the further proliferation of nuclear weapons, the complete and general prohibition of nuclear weapons tests, the non-introduction of nuclear weapons into the territories of States where there are no such weapons at present, and the strengthening of the security guarantees of non-nuclear-weapons States.
65.	In that connection, the People's Republic of Bulgaria fully supports the proposal of the Soviet Union to include in the agenda of the thirty-sixth session of the General Assembly an item entitled "Prevention of nuclear catastrophe: declaration of the General Assembly". The adoption of a declaration on that question would block the way of those who would thoughtlessly push mankind into a thermonuclear conflict.
66.	The proposal by the Soviet Union to conclude a treaty on the prohibition of the stationing of weapons of any kind in outer space [agenda item 128] also contributes to the task of curbing the arms race. Outer space can and must remain an arena to be used only for the peaceful endeavors of States for its exploration and utilization in the interest of all mankind. My country is making its own contribution to that process.
67.	An active role in speeding up talks on the urgent questions concerning the limitation of the arms race can and, indeed, must be played by the second special session of the General Assembly devoted to disarmament. That could pave the way for the holding of a world disarmament conference.
68.	My country attaches particular importance to the idea of converting the region of the Indian Ocean into a zone of peace, as well as to the well-known proposals for ensuring peace and guaranteeing security in the region of the Persian Gulf.
69.	We welcome the readiness of the Soviet Union to reach an agreement with interested countries in the Far East on confidence-building measures in that important region. We also welcome the proposal of the Mongolian People's Republic for the conclusion of a convention on mutual nonaggression and renunciation of force in relations between the States of Asia and the Pacific [see A/36/388].
70.	The eradication of hotbeds of tension and conflict, as well as the peaceful settlement of crises in various parts of the world, are of great importance in improving the international situation and enhancing international security.
71.	The People's Republic of Bulgaria reaffirms its consistent position of principle with regard to the settlement of the Cyprus question by peaceful means, in the interests of the Greek Cypriots and the Turkish Cypriots, while preserving the independence, sovereignty, territorial integrity and policy of nonalignment of the Republic of Cyprus.
72.	Certain imperialist circles are to blame for the fact that the Middle East crisis continues to deteriorate and to threaten peace and security in the world as a whole. Israel is continuing its aggression against Lebanon and is blackmailing Syria and Libya, and it carried out a piratical raid against the nuclear research center in Iraq. Those actions add heat to an already complex situation in the Middle East.
73.	More and more people now realize that the Camp David deals have no future. It is abundantly clear that a just and lasting settlement of the Middle East problem can only be reached through the withdrawal of Israeli troops from all Arab territories occupied in 1967, the restoration of the legitimate rights of the Arab people of Palestine and, above all, their right to self-determination and to the establishment of an independent State, and the guaranteeing of the sovereignty, security and independence of all States of that region. Such a comprehensive solution could be reached at a special international conference, with the participation of all the parties concerned, including the PLO, the sole legitimate representative of the Arab people of Palestine.
74.	My country calls for a settlement of the conflict between Iraq and Iran through negotiations.
75.	We resolutely insist on the ending of the outside interference in the affairs of the Democratic Republic of Afghanistan, and we favor the provision of guarantees that such interference will not be repeated. The problems surrounding Afghanistan can be settled by a political solution on the basis of the proposals made by the Government of the Democratic Republic of Afghanistan on 24 August 1981 [A/361457].
76.	It is essential to put a stop to Chinese aggression against the countries of IndoChina. The People's Republic of Bulgaria supports the proposal of Viet Nam, Laos and Kampuchea to turn SouthEast Asia into a zone of peace, stability and cooperation [Af36l86] and to solve existing problems on a regional basis through negotiations.
77.	We categorically reject any attempt to interfere in the domestic affairs of Kampuchea. The people of that country have already made their choice and no power can divert them from the chosen path. The existing political realities and the norms of international law require that the People's Republic of Kampuchea be represented in the United Nations and other international organizations by their legitimate representatives who have been duly elected by their peoples.
78.	Bulgaria supports the proposals of the Democratic People's Republic of Korea for a peaceful solution of the Korean question.
79.	My country resolutely condemns the illegal occupation of Namibia by South Africa and South Africa's aggressive acts against Angola and other African States. South Africa's provocative conduct is a direct result of the assistance given to Pretoria by certain imperialist States. The People's Republic of Bulgaria fully supports the decisions of the Organization of African Unity [OAU] and the International Conference on Sanctions against South Africa, as well as those of the eighth emergency special session of the General Assembly, on Namibia. We reaffirm our solidarity with the people of Namibia in their struggle to exercise their right to self-determination and independence under the leadership of SWAPO.
80.	The People's Republic of Bulgaria has always been and will continue to be on the side of those peoples fighting for national independence against colonialism, neocolonialism, racism, racial discrimination and apartheid.
81.	An important task of the present day is the reconstruction of international economic relations on a just and democratic basis. The achievement of that reconstruction depends directly on the developing and deepening of the process of detente and on the implementation of genuine measures of disarmament and measures to strengthen peace and security.
82.	Together with the other countries of the socialist community, the People's Republic of Bulgaria has always sided with newly liberated States in their struggle for economic independence, for the elimination of exploitation and inequitable relations inherited from colonialism and imperialism, for the consolidation of their national independence and for the attainment of true national sovereignty that will guarantee their right to control their own natural resources'.
83.	We consider that the United Nations is precisely the body in which it is possible to reach an effective solution of the broad and complex range of problems pertaining to international economic relations.
84.	The solution of the problems of the present day necessitates the cooperation of all democratic, peace-loving and progressive forces. In this respect, an important role is being played by the nonaligned movement, which, through its struggle against imperialism, colonialism, war and aggression, exerts a positive influence on the development of the contemporary international situation.
85.	The position of the People's Republic of Bulgaria on some of the most important questions of the present international situation is a direct reflection of the consistent foreign policy of my country, inspired as it is by the humane principles and ideals of struggling for peace and understanding among peoples. That policy stems from the very nature of the socialist system and from the fact that the People's Republic of Bulgaria is an inseparable part of the socialist community.
86.	The peaceful policy of the People's Republic of Bulgaria also underlies its relations with its neighbors. My country will continue in the future to do everything in its power in order to turn the Balkan Peninsula into a zone of good-neighborliness, understanding and cooperation and into a factor making for peace in Europe and in the world. Further evidence of this is to be found in the constructive proposals which Todor Zhivkov, the General Secretary of the Central Committee of the Bulgarian Communist Party and President of the State Council of the People's Republic of Bulgaria, made from the rostrum of the twelfth Congress of the Bulgarian Communist Party.
87.	The People's Republic of Bulgaria is ready to sign bilateral agreements with its neighbors which would cover a code of good-neighborly relations, the renunciation of territorial claims and the use of the territories of the contracting parties for any hostile purposes and actions against each other, and readiness to develop bilateral relations in various spheres, as well as cooperation on a multilateral basis with the other Balkan countries on matters of mutual interest in those specific spheres where understanding has already been reached. The idea of establishing a nuclear-weapon-free zone in the Balkans also aims at enhancing peace and security in our peninsula.
88.	This year we commemorate the 1,300th anniversary of the founding of our State. Our thirteen-century-long history is one of struggle, striving and aspiration by the best minds of Bulgaria in the interest of a better life, freedom and justice. The greatest achievement in its history was the triumph of the socialist revolution 37 years ago, when our people became the true master of its own destiny.
89.	The Bulgaria of today views its future with optimism. For us there is no objective loftier or more precious than peace and social progress. The People's Republic of Bulgaria will continue to pursue a consistently peaceful and constructive policy aimed at preserving and developing detente, strengthening international security and broadening understanding and cooperation among all countries and peoples in full conformity with the purposes and principles of the Charter of the United Nations.
90.	It is precisely to the achievement of those objectives that the efforts of the People's Republic of Bulgaria will be directed.
